Order of disposi*506tion, Family Court, Bronx County (Rita Bolstad, J.), entered November 9, 1994, which adjudicated respondent a juvenile delinquent and conditionally discharged him for 12 months, following a fact-finding determination that respondent committed an act, which, if committed by an adult, would constitute the crime of menacing in the second degree, unanimously affirmed, without costs.
Viewed in a light most favorable to the presentment agency, the evidence of respondent’s repeated acts of stalking, hitting, grabbing and threatening the complainant with physical harm could lead a rational person to infer that respondent intended to place complainant in reasonable fear of physical injury, and thereby was guilty of second degree menacing (Penal Law § 120.14 [2]; see, Matter of Moises O., 189 AD2d 687). That some of these acts occurred while respondent and the complainant were in a dating relationship does not require a finding to the contrary. There is nothing in the statute itself to indicate a legislative intent to immunize stalkers who target persons familiar to them. Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.